Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9
Regarding claim 1, the prior art of record, Tsai (US 20040013420) discloses a method for operating a mobile carrier monitoring apparatus. The apparatus includes one or more mobile carriers configured to receive items being manufactured in its interior and configured be moved by a transport system to multiple positions within a manufacturing facility. A mobile carrier control system is positioned in the interior or on the exterior of each mobile carrier, as are one or more sensors that are coupled to the mobile carrier control system. A communication system is positioned in the interior or on the exterior of each mobile carrier and communicatively coupled to the at least one sensor and to the mobile carrier control system, and an electrical power system positioned in the interior or on the exterior of each mobile carrier and coupled to deliver electrical power to the mobile carrier control system, to the one or more sensors, and to the communication system (Tsai, see [0029]-[0036], Fig. 1B and [0051]), Winkler et al. (US 20080243294) discloses a method of verifying a Site-Dependent (S-D) processing procedure, the method including receiving a plurality of wafers by a S-D transfer system, determining S-D wafer state data for each wafer; establishing a first set of 
However, regarding claim 1, the combination of prior arts does not describe:
moving a wafer carrier along a predetermined path multiple times using a transportation apparatus; collecting data associated with an environmental condition within the wafer carrier or around the wafer carrier using a metrology tool on the predetermined path in a previous movement of the transportation apparatus; measuring the environmental condition within the wafer carrier or around the wafer carrier using the metrology tool during the movement of the wafer carrier; and issuing a warning when the measured environmental condition is outside a range of acceptable values, wherein the range of acceptable values is derived from the data collected in the previous movement of the transportation apparatus

Claims 10-15
claim 10, the prior art of record, Tsai (US 20040013420) discloses a method for operating a mobile carrier monitoring apparatus. The apparatus includes one or more mobile carriers configured to receive items being manufactured in its interior and configured be moved by a transport system to multiple positions within a manufacturing facility. A mobile carrier control system is positioned in the interior or on the exterior of each mobile carrier, as are one or more sensors that are coupled to the mobile carrier control system. A communication system is positioned in the interior or on the exterior of each mobile carrier and communicatively coupled to the at least one sensor and to the mobile carrier control system, and an electrical power system positioned in the interior or on the exterior of each mobile carrier and coupled to deliver electrical power to the mobile carrier control system, to the one or more sensors, and to the communication system (Tsai, see [0029]-[0036], Fig. 1B and [0051]), Winkler et al. (US 20080243294) discloses a method of verifying a Site-Dependent (S-D) processing procedure, the method including receiving a plurality of wafers by a S-D transfer system, determining S-D wafer state data for each wafer; establishing a first set of verification wafers, determining a number of required verification sites for each verification wafer, determining a number of visited verification sites, determining a number of remaining verification sites for each verification wafer, establishing a first procedure-verification sequence, determining a first S-D verification procedure, transferring the first verification wafer to a first S-D processing element and delaying the first verification wafer for a first period of time (Winkler, see [0029]-[0040] and [0083]-[0084])), Hudgens et al. (US 20030110649) discloses a method of calibrating a substrate carrier handling robot is provided. The method includes providing a jig and 
However, regarding claim 10, the combination of prior arts does not describe:
moving a wafer carrier containing a wafer from a first processing tool to a second processing tool and monitoring an environmental condition within the wafer carrier, wherein the movement of the wafer carrier containing the wafer from the first processing tool to the second processing tool is executed multiple times; collecting data associated with the environmental condition in a previous movement of the wafer carrier; and stopping the movement of the wafer carrier from the first processing tool to the second processing tool and transferring the wafer carrier to a rework station for performing a rework process to the wafer, when the environmental condition monitored by a metrology tool is outside 5a range of acceptable values, wherein the range of acceptable values is derived from the data collected in the previous movement of the wafer carrier

Claims 16-19 and 21
Regarding claim 16, the prior art of record, Tsai (US 20040013420) discloses a system for performing a method for operating a mobile carrier monitoring apparatus. The apparatus includes one or more mobile carriers configured to receive items being manufactured in its interior and configured be moved by a transport system to multiple positions within a manufacturing facility. A mobile carrier control system is positioned in the interior or on the exterior of each mobile carrier, as are one or more sensors that are coupled to the mobile carrier control system. A communication system is positioned in 
However, regarding claim 16, the combination of prior arts does not describe:
a wafer carrier configured to receive at least one wafer; a processing tool having a load port configured to dock the wafer carrier; a stocker configured for storage of the wafer carrier; a transportation apparatus configured to move the wafer 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117